Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that the specification and the IDS disclose Ogino et al. (JP6010212 or US 2015/0365008). The specification recites that “Japanese Patent No. 6010212 discloses a configuration of a power supply system in which an evaporative cooling member and a compressor configured to pump a refrigerant to the cooling member are disposed in a housing, and a plurality of batteries is arranged on the cooling member. With this configuration, the batteries on the cooling member are cooled via the refrigerant that is pumped by the compressor, thereby suppressing that the batteries have a high temperature”; however, the power supply system of Ogino does not teach this configuration and appears drawn only to a power conversion device. While the reference has been considered, it does not appear to be relevant to the disclosed invention nor does it teach what is recited. 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“With this configuration, even when the side walls 33 are deformed in such a manner that the side walls 33 are recessed inward of the housing 30 by external force, the side walls 33 are brought into contact with the ends 54 of the strength member 50, thereby restricting further recessing the side walls 33, so that it is prevented that the side walls 33 are brought into contact with the batteries 10. It is noted that the power supply system 1 may include a plurality of the strength members 50” (pg. 8)
“The refrigerant is pumped to the cooling pipes 21 through the cooling piping 22 by the compressor 40 to be circulated” (pg. 8).
“In the first modified embodiment. while the differences among the flow distances from the compressor 40 to each of the cooling pipes 21 are larger than those in the first embodiment, the differences among the flow distances are made smaller in some degree. Thus, the first modified embodiment provides the same advantageous effects as those of the first embodiment” (pg. 10-11)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2019/0140327).
Regarding claim 1, Fukuda teaches a power supply system 10 comprising; 
	a plurality of batteries, or cell units 31 (P30), 
	a cooling portion 54 through which refrigerant for cooling the plurality of batteries flows, where the cooling portion cools the inner chamber 60 that cools the batteries (P39-43), 
a housing 20 that has a bottom plate, a top plate, and side walls that extend upright from the peripheral edge of the bottom plate to a peripheral edge of the top plate (P28; Fig. 1), the housing accommodating the plurality of the batteries 31 and the cooling portion 54 (Fig. 2); and 
a compressor 53 configured to pump the refrigerant to the cooling portion 54 (P39. 42; Fig. 2), wherein 
in the housing a strength member, or insulating member 70, that extends in a direction in which the side walls face each other, (P50. 73-75-surrounding the inner chamber 60) and reinforces the housing, or thermally reinforcing the housing to prevent heat from exiting the housing (P65. 70-71.76-78; Fig. 9-10) is mounted on the bottom plate (P80-81; Fig. 2), and 
the compressor 53 is disposed in a position in which the compressor and the strength member are overlapping in an upright direction of the side walls (Fig. 2). 
Regarding claim 3, Fukuda teaches the compressor 53 is accommodated in the housing and located between the strength member 70 and the top plate (Fig. 2). 
Regarding claim 4, Fukuda teaches the compressor is fixed directly to the strength member (Fig. 2). 
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadawski et al. (US 2013/0255293). 
Regarding claim 1, Gadawski teaches power supply system 10, comprising: a plurality of batteries 180-208; a cooling portion 26 through which a refrigerant for cooling the plurality of the batteries flows (P22); 
a housing 90 that has a bottom plate 350, a top plate, or top enclosures 360,362, 364, and side walls that extend upright from a peripheral edge of the bottom plate to a peripheral edge of the top plate, the housing accommodating the plurality of the batteries and the cooling portion; and 
a compressor 22 configured to pump the refrigerant to the cooling portion (P22. 35-37; Fig. 3-10), wherein 
in the housing, 90 a strength member 354 that extends in a direction in which the side walls face each other and reinforces the housing is mounted on the bottom plate or the top plate (P30-32; Fig. 2), and 
the compressor 22 is disposed in a position in which the compressor and the strength member 354 are overlapped in the upright direction of the side walls (Fig. 5-6).
Regarding claim 3, Gadawski teaches the compressor 22 is accommodated in the housing 90 and located between the strength member 354 and the top plate 360/362 (Fig. 2. 5-6). 
Regarding claim 4, Gadawski teaches the compressor 22 is fixed to the strength member 354 via a bracket, as shown in examiner annotated Fig. 6 below. 

    PNG
    media_image1.png
    745
    662
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2015/0380784) in view of Murata et al. (US 2016/0297290). 
Regarding claim 1, Bass teaches a power supply system 100, comprising: 
a plurality of batteries 200; 
a cooling portion 600/502 through which a refrigerant for cooling the plurality of the batteries flows (P41-42; Fig. 6); 
a housing 102 that has a bottom plate, a top plate 106, and side walls 104 that extend upright from a peripheral edge of the bottom plate to a peripheral edge of the top plate, the housing accommodating the plurality of the batteries 200 and the cooling portion 502/600 (P22-25.41-42; Fig. 1-2); and 
a compressor configured to pump the refrigerant to the cooling portion, via a refrigeration system (P33 – via a closed vapor compression cycle) wherein 
in the housing, a strength member, or support member 302 that extends in a direction in which the side walls face each other is mounted on the bottom plate (Fig. 4).
Bass is silent in teaching the support member supports the housing; however, the Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). The instant disclosure teaches the strength member prevents side walls from contacting the battery and based on Fig. 3 of Bass this same method of support will be provided by the support member. Furthermore, the support member of Bass supports the housing thermally and by supporting other internal housing components. 
Bass teaches the battery can be used in vehicle and transportation systems (P21). Bass is silent in teaching the compressor is disposed in a position in which the compressor and the strength member are overlapped in the upright direction of the side walls; however, Murata, in a similar field of endeavor related to electronic devices in vehicles, teaches how to mount compressors, pumps and battery together for use in a vehicle (P52. 66. 85-86). 
Murata teaches using a holding plate and mounting a battery on one side of the plate and a compressor and pump on the other side of the holding plate (P85-86; Fig. 6.10-12). Murata teaches installing the battery module above the compressors and pumps to a holding plate improves space efficiency, workability of connection lines and decreases manufacturing costs (P50-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the power supply system of Bass include and be fixed to a holding plate, where the compressor of Bass is fixed to the opposite side, thus overlapping in an upright direction of the side walls, to improve space usage and workability, as taught by Murata. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Bass in view of Murata as applied to at least claim 1 above, and further in view of Hasimoto et al. (US 2014/0023906)
Regarding claim 2, modified Bass teaches the plurality of the batteries 200 are arranged on the bottom plate in a direction perpendicular to a direction in which the strength member 302 extends (Fig. 2-3 where battery arrays are arranged perpendicular to one another relative to direction support member extends); the strength member, or support member 302 is located between adjacent two of the batteries (Fig. 3-4); and the cooling portion includes: 
a cooling piping 300 that is connected to an evaporator coil that holds the refrigerant, cooling and absorbing thermal heat from the batteries, in thermal contact with the plurality of batteries (P27-32) and the compressor and through which the refrigerant flows to the cooling pipes to be circulated (P7.31-34; Fig. 3-4). 
Modified Bass is silent in teaching the cooling portion can include a plurality of cooling pipes; however, Hashimoto, in a similar field of endeavor related to a power supply system with thermal cooling of the batteries, teaches using a plurality of pipes in a circuit to cool batteries. 
Hashimoto teaches using a plurality of cooling pipes that circulate refrigerant in thermal contact with batteries to cool the batteries. Hashimoto teaches using a plurality of cooling pipes configured in a way to be coupled with the batteries allows a reduction in weight of the module and reduced temperature irregularities (P15. 8. 77-80). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the coil of modified Bass with a plurality of cooling pipes, as taught by Hashimoto, to reduce the weight of the module. Furthermore, the simple substitution of one known element (i.e. coils or cooling plate with pipe) for another (multiple cooling plates with plurality of pipes) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729